CORRESPONDENCE Request for Acceleration; The Company/Registrant’s Acknowledgments; and Memorandum of Responses. Bluegate Corporation 701 North Post Oak Road, Suite 600 Houston, Texas 77024 From the desk of: Charles E. Leibold Chief Financial Officer of Bluegate Corporation To: Philip L. Rothenberg, Staff Attorney, and Karen J. Garnett, Assistant Director Mail Stop 4561 Division of Corporate Finance, Securities and Exchange Commission Washington, D.C. 20549-7010 With copy to: Joel Seidner, Esq. 880 Tully Road #50, Houston, Texas 77079 voice: (281) 493-1311fax: (281) 667-3292 August 24, 2007 Ref: Bluegate Corporation (the “Company” and the “Registrant”) Form SB-2 SEC File number 333-145492 Filing date: August 16, 2007 Dear Philip L. Rothenberg and Karen J. Garnett: Request for Acceleration of Effectiveness of Form SB-2; the Company/Registrant’s Acknowledgments; and Memorandum of Responses. My name is Charles E. Leibold.I am the Chief Financial Officer of Bluegate Corporation (the “Registrant”).I am the Registrant’s authorized signatory for this Request for Acceleration; the Company/Registrant’s Acknowledgments; and Memorandum of Responses. Request for Acceleration of Effectiveness of Form SB-2.The Registrant requests that the effectiveness of above referenced Form SB-2 be accelerated to be August 30, 2007 at 9 A. M. EST. The Company/Registrant’s Acknowledgments.The Company/Registrant acknowledges that: (a) Should the Commission or the staff, acting pursuant to delegated authority, declare the Filing effective, it does not foreclose the Commission from taking any action with respect to the Filing; (b) The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Filing effective, does not relieve the Company/Registrant from its fullresponsibility for the adequacy and accuracy of the disclosure in the Filing; and (c) The Company/Registrant may not assert the staff comments or the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Memorandum of Responses. Response to Staff comment number 1 about filings using an outdated form of certification for exhibits 31.1 and 31.2: On August 24, 2007, the registrant filed one amended Form 10-KSB and two amended Forms 10-QSB with the correct certifications for exhibits 31.1 and 31.2 as Form 10-KSB/A for the fiscal year ended 12-31-06; and as two Forms 10-QSB/A for the fiscal quarters ended 3-31-07 and 6-30-07. Thank you. /s/ Charles E. Leibold Charles E. Leibold Chief Financial Officer of Bluegate Corporation
